DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, lines 14-18: “the second half being removably attached to the housing, supported by an external surface; the first half being removably attached to the housing, opposite the second half; the seam mechanism being attached to the housing” should be corrected to ---the second half being removably attached to the first half, supported by an external surface; the first half being opposite the second half; the seam mechanism being attached to the first half and the second half---. In light of Page 6, lines 1-5 of the specification, the claim should read that the halves are attached to each other.
	Claim 12, lines 15-19: “the second half being removably attached to the housing, supported by an external surface; the first half being removably attached to the housing, opposite the second half; the seam mechanism being attached to the housing” should be corrected to --- the second half being removably attached to the first half, supported by an external surface; the first half being opposite the second half; the seam mechanism being attached to the first half and the second half---. In light of Page 6, lines 1-5 of the specification, the claim should read that the halves are attached to each other.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-7, 9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including a first half and a second half; the second half comprising an opening and a fastener; the opening being terminally positioned on the second half, opposite the first half; and the fastener being movably and perimetrically positioned on the opening. Claims 2-7, 9, 11, and 19-20 are allowable as they incorporate the limitations of claim 1 by reference.
Regarding claim 12, there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including a first half and a second half; the second half comprising a third layer and fourth layer; and the third layer being interiorly positioned within the second half. Claims 13-18 are allowable as they incorporate the limitations of claim 12 by reference.
Taylor et al. (US Publication No. 2016/0332023) is considered to be the closest prior art of record which teaches attachment mechanisms and methods for an absorbent cover for an exercise mat. However, Taylor is silent to the first half, second half, opening, fastener, and third layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The matters listed under “Claim Objections.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BUDZYN whose telephone number is (571)272-5886. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT MATTHEW BUDZYN/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754